NUMBER 13-15-00533-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JUAN ANGEL GUERRA,                                                           Appellant,

                                            v.

RAUL P. FLORES,                                                               Appellee.


                    On appeal from the 197th District Court
                          of Willacy County, Texas.


                           MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

       Appellee Raul P. Flores, a professional engineer, brought suit against appellant

Juan Angel Guerra in quantum meruit to recover the value of engineering services that

appellee performed for appellant at four sites. After a bench trial, the trial court entered

a judgment ordering appellant to pay appellee $20,000. Appellant prosecutes this appeal

from the trial court’s judgment by providing a partial reporter’s record of the bench trial,

which includes only his trial testimony. We affirm.
                                   I.       Statute of Limitations1

        As we understand his first issue, appellant contends that appellee’s suit in quantum

meruit was barred by the statute of limitations, which is an affirmative defense. See TEX.

R. CIV. P. 94. Appellant raised limitations as a defense, and therefore, he had the burden

to prove it at trial. See Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 517 (Tex.

1988). The trial court impliedly rejected appellant’s limitations defense when it found for

appellee in quantum meruit.             Consequently, we construe appellant’s first issue as

challenging the legal sufficiency of the evidence to support the trial court’s implied finding

that appellee’s suit was filed within the limitations period.

A.      Standard of Review

        When, as here, a party attacks the legal sufficiency of an adverse finding on an

issue on which he had the burden of proof at trial, he must demonstrate on appeal that

the evidence conclusively establishes, as a matter of law, the contrary proposition. See

Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001). A reviewing court must “first

examine the record for evidence that supports the [adverse] finding, while ignoring all

evidence to the contrary.” Id. If there is no evidence to support the finding, the reviewing

court must then examine the entire record to determine if the contrary proposition is

established as a matter of law. Id. The legal sufficiency challenge should be sustained

only if the contrary proposition is conclusively established. Id.

        The fact-finder is the “sole judge of the credibility of the witnesses and the weight

to give their testimony” and “may choose to believe one witness and disbelieve another.”

City of Keller v. Wilson, 168 S.W.3d 802, 819–20 (Tex. 2005). When conducting a legal


        1  Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons
for it. See TEX. R. APP. P. 47.4.
                                                       2
sufficiency review, a reviewing court “cannot impose [its] own opinions to the contrary.”

Id.

B.     Partial Reporter’s Record

       It is an appellant’s burden to supply an appellate court with a complete record

demonstrating why the trial court reversibly erred. See TEX. R. APP. P. 34.6; see also

Christiansen v. Prezelski, 782 S.W.2d 842, 843 (Tex. 1990). As noted above, appellant

has chosen to prosecute this appeal on a partial reporter’s record.

       When the reporter’s record is incomplete, a presumption arises that the
       missing portions of the reporter’s record support the trial court’s judgment.
       A party who wishes to file a partial reporter’s record can rebut this
       presumption by filing and serving a request for partial reporter’s record
       which states the points of error to be relied upon for the appeal. A
       presumption then arises that the omitted portions of the reporter’s record do
       not affect the outcome of the appeal.

Jaramillo v. Atchison, Topeka & Santa Fe Ry. Co., 986 S.W.2d 701, 702 (Tex. App.—

Eastland 1998, no pet.).

       In this case, appellant neither filed and served a request for a partial reporter’s

record on appellee nor stated the points of error he would be relying upon. See id.

Therefore, we must presume that the missing portion of the reporter’s record supports the

trial court’s decision to reject appellant’s limitations defense. See id. Nevertheless,

immediately below, we endeavor to address appellant’s legal sufficiency issue on the

partial reporter’s record that he has provided to this Court.

C.     Analysis

       As noted above, to properly analyze appellant’s sufficiency issue, we would first

need to examine the record for evidence that supports a finding that appellee’s suit was

filed within the statute of limitations, while ignoring all evidence to the contrary. See Dow

Chem. Co., 46 S.W.3d at 241. If there was no evidence to support that finding, we would

                                                 3
then need to examine the entire record to determine if the evidence conclusively

established that appellee’s suit was filed outside the statute of limitations. See id.

        Without the entire record, we cannot perform a meaningful analysis of appellant’s

sufficiency issue. The reason is that, even if the partial record does not support a finding

that appellee filed suit within limitations, we could only sustain appellant’s sufficiency

issue if the evidence conclusively established a contrary finding after reviewing the entire

record. See id. Instead of providing the entire record, appellant has opted to prosecute

this appeal with only a snippet of his own trial testimony. 2                    Therefore, we overrule

appellant’s first issue.3

                                              II.     Conclusion

        We affirm the trial court’s judgment.

                                                                    /s/ Rogelio Valdez
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Delivered and filed the
26th day of October, 2017.




        2At any rate, it is worth noting that appellant’s limitations defense is not conclusively established
based on our review of the partial record he has provided.

         3 Appellant’s second and third issues are also legal sufficiency challenges. Specifically, appellant

complains that the evidence was legally insufficient to support a finding that appellant had been reasonably
notified of the fact that appellee expected to be paid for the engineering services. Such a finding is essential
to support a claim in quantum meruit. See Pepi Corp. v. Galliford, 254 S.W.3d 457, 460 (Tex. App.—
Houston [1st Dist.] 2007, pet. denied) (stating that to recover in quantum meruit, the plaintiff must prove
“(1) that valuable services were rendered . . . were furnished, (2) for the person sought to be charged, (3)
which services . . . were accepted by the person sought to be charged, used and enjoyed by him, (4) under
such circumstances [that] reasonably notified the person sought to be charged that the plaintiff, in
performing such services, was expecting to be paid by the person sought to be charged”) (emphasis
added). However, sustaining appellant’s second and third issues would require a review of the entire
record, which appellant has not provided on appeal. See City of Keller v. Wilson, 168 S.W.3d 802, 822,
827 (Tex. 2005) (requiring a review of the entire record to sustain a legal sufficiency point). Therefore,
appellant’s second and third issues fail for the same reason his first issue does—due to an inadequate
record to properly analyze his legal sufficiency issues.
                                                           4